DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 21-25, 27-40 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 21 to illustrate, the claim recite(s) providing a file name to each of the tax return items of the digital tax information…; storing the digital tax information and file name of each tax return item in data regions in a tax document collection data unit of a memory in a format usable by a tax preparation system; associating an identifier corresponding to one or more of the taxpayer devices with an identifier corresponding to a first tax preparer device; automatically connecting the first tax preparer and the taxpayer; associating the taxpayer and tax preparer based on an identifier; obtaining an IP address of taxpayer; verifying the IP address, verifying IP address; enabling access to a first tax preparer device to view digital tax information; updating an access table; restricting the first tax preparer device from accessing the digital tax information; reconfiguring the data regions in the tax document collection data unit by encrypting the data regions…; associating the identifier of taxpayer device with the tax preparer identifier of second tax preparer device; providing the second tax preparer access to digital tax information;  extracting metadata from digital tax information; automatically detecting a type of tax data; determining, that digital tax information is pertinent…; automatically determining that taxpayer has an account at a financial institution; determining that tax data includes activity on accounts; automatically determining that a subset or prior tax return items are closed; populating a field of a tax form; and generating a completed tax return. 
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for restricting access to a former tax preparer of taxpayer data when taxpayer switches tax preparer, categorizing digital tax documents, and generating a completed tax return from the digital tax information, which is a commercial or legal interaction. The mere nominal recitation of a server,  taxpayer devices, a GUI, a memory, an access table, a tax document collection data unit, and tax preparer devices, and an automated tax preparation system do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the following additional elements:  receiving, digital tax information comprising information about a taxpayer, tax return items, tax data and image data from a tax document; receiving, a first connections request with an identifier corresponding to the one or more taxpayer devices associated with the first tax preparer device; transmitting a link to the GUI of a taxpayer device; receiving the acceptance of the connection request ; receiving, a restriction request from at least one of the GUI of the taxpayer or first tax preparer device to restrict first tax preparer device from accessing digital tax information; receiving, a second connection request…; transmitting second connection request…; receiving acceptance of second connection request…;  automatically extracting the tax data from digital tax information…; automatically obtaining, a list of prior tax return items from a prior year tax return of the taxpayer; grouping, the list of the prior tax return items; 4816-5266-45343Snell No.: 44257.01100 U.S. Serial No. 15/832,625 providing, the list of the prior tax return items for display; providing a reminder to obtain the tax return items for a current year; providing an icon next to each of the prior tax return items in the subset of the prior tax return items and next to the financial institution; receiving, a selection of the icon; removing an item from a list;  transmitting, the completed tax return to the first tax preparer and that a generic server, generic taxpayer and tax preparer devices, and generic GUI perform the steps.  The receiving,  transmitting, extracting, obtaining, grouping, removing and providing steps amount to mere data gathering and transmission of data,  which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The servers, user devices, and an automated tax return preparation system that perform the steps of providing a file name to each of the tax return items of the digital tax information…; storing the digital tax information and file name of each tax return item in data regions in a tax document collection data unit of a memory in a format usable by a tax preparation system; associating an identifier corresponding to one or more of the taxpayer devices with an identifier corresponding to a first tax preparer 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount 
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the steps of receiving,  transmitting, extracting, obtaining, grouping, removing and providing steps, are performed on anything other than generic computer components.  The Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine and conventional in the field,  the Electric Power Group, LLC v. Alston S.A. court decision indicating that selecting information based on types of information and availability of information for collection, analysis, and display are well-understood, routine and conventional in the field, the CyberSource v. Retail Decisions, Inc. decision indicating obtaining information about transaction using the Internet to verify transactions are well-understood, routine and conventional in the field, the Versata Dev. Group, Inc. v. SAP Am., Inc. indicating the arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price are well-understood, routine and conventional in the field, the Content Extraction and Transmission, LLC v. Wells Fargo Bank indicating that electronically scanning or extracting data from a physical document are well-understood, routine and conventional in the field,  and the Internet Patent Corp. v. Active Network, Inc. decision indicating that furnishing a plurality of icons on a web page for display to a user of a web browser wherein each of the icons is a hyperlink are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving, transmitting, obtaining, providing, grouping, extracting, removing, and storing limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.   For these reasons, there is no inventive concept. 
In addition, regarding the extraction of metadata from information and grouping and filtering using the metadata is a well-understood, routine and conventional file system element as evidenced in the following publications:
Rouse, Margaret.  “What is Metadata.” WhatIs.com, TechTarget, 23 Nov. 2017, whatis.techtarget.com/definition/metadata. –cited for definition of “metadata” as data that describes other data and summarizes basic information about data.  Metadata for web pages contain descriptions of the page’s contents, as well as keywords linked to the content. Metatags are evaluated by search engines to help decide a web page’s relevance.  
US 2017/0286414 (Roebuck)-cited for document importation, analysis, and storage and the use of metadata associated with a document in the analysis of the document in tax preparation.
US 2013/0204840 (Jarvis et al.)-cited for analysis of a document metadata.
US 2012/0219175 (Richardson et al.)-cited for tax preparation application processing digital picture and associated metadata retrieved by tax preparer for an asset to prepare tax documents. 
“Grouping and Filtering with Metadata” Managing Files and Searching in Windows 8.1. Informit. Apr 7, 2014;  <https://www.informit.com/articles/article.aspx?p=2186997&seqNum=5>.
	Accordingly, a conclusion that the extracting metdata and using the metadata to filter and group data are well understood, routine, and  conventional activities is supported under Berkheimer Option 3. For these reasons, there is no inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 21-25, 27-40 is/are ineligible. 
Response to Arguments
3.	Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
On pages 9-12 of the Remarks, Applicants argue that the claimed invention focuses on restricting or allowing access to documents, which includes a technical solution to a technical problem. More particularly, the claimed invention provides the technical functionality of the taxpayer restricting or allowing access to documents by different CPAs, while all of the documents stay in the same system. Applicants argue that in the claimed invention, both CPA1 and CPA2 run the same software system, so both CPA1 and CPA2 can access the taxpayer and Snell No.: 44257.01100U.S. Serial No. 15/832,625communicate with the taxpayer, however, CPA1 cannot transfer the taxpayer to CPA2. Applicants further argue that the taxpayer can restrict CPA1 from accessing the documents, and then the taxpayer can allow CPA2 to see the documents and that all of the documents stay in the same database, the documents are not transferred to a new CPA system and the taxpayer controls which CPA can see the documents.  
Yet, the difficulty with the Applicants’ argument is that these limitations are part of the abstract idea itself. They are not additional elements to be considered when determining whether the claims include additional elements or combination of elements that is sufficient to amount to significantly more than the judicial exception. In other words, the inventive concept under step 2B cannot be the judicial exception itself.   The only claim elements beyond the judicial exception are the claimed server,  taxpayer devices, a GUI, a memory, tax preparer devices, and an automated tax preparation system  i.e., generic computer components used to perform generic computer functions.
On pages 12-14 of the Remarks, Applicants contend that the claims integrate the judicial exception into a practical application because the computing speed, efficiency, and accuracy of the computer system performing the automatic tax return preparation is improved thus improving the functioning of the computer.  This argument is not persuasive. Merely automating the restriction of  access to a former tax preparer of taxpayer data when taxpayer switches tax preparer through encryption, extracting metadata from digital tax information to determine pertinent tax information used in preparing tax returns, categorizing digital tax documents, and generating a completed tax return from the digital tax information to try to make the process faster or more efficient does not integrate the abstract idea into a practical application. 
See Customedia Techs. V. Dish Network Corp., 951 F.3d 1359, (Fed. Cir. 2020) (“We have held that ‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ was insufficient to render the claims patent eligible as an improvement to computer functionality.”) (citation omitted); Ericsson Inc. v. TCL Commce’n Tech. Holdings Ltd., 955 F.3d 1317, 1330 (Fed. Cir. 2020) (“Even assuming this collection of elements led to a more efficient way of controlling resource access, ‘our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.’’’) (citation omitted); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (same).    

In response to the argument that the claims of the instant invention are
analogous to those in Example 3 in the USPTO Guidance, many of the examples in
the Guidance are hypothetical and are intended to be illustrative of the analysis only.
While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of
appeal for the Federal Circuit decisions, the examples do not carry the weight of the
court decisions and therefore are non-precedential. 
Nonetheless, the Examiner finds no parallel between Applicants’ claims and the hypothetical, patent-eligible claim described in Example 3 of the Guidance.  In the example showing the patent eligibility of claim 1 in Example 3, the claims recited the additional steps of comparing the blue noise mask to a gray scale image to transform the gray scale image to a binary image array and converting the binary image array into a half-toned image. These additional steps tied the mathematical operation (the blue noise mask) to the processor’s ability to process digital images. These steps added meaningful limitations to the abstract idea of generating the blue noise mask and therefore add significantly more to the abstract idea than mere computer implementation. The claim, when taken as a whole, did not simply describe the generation of a blue noise mask via a mathematical operation and receiving and storing data, but combines the steps of generating a blue noise mask with the steps for comparing the image to the blue noise mask and converting the resulting binary image array to a half-toned image. By this, the claim went beyond the mere concept of simply retrieving and combining data using a computer. Viewing the claim elements as an ordered combination, the steps recited in addition to the blue noise mask improved the Alice Corp., the instant claim is not merely limiting the abstract idea to a computer environment by simply performing the idea via a computer (i.e., not merely performing routine data receipt and storage or mathematical operations on a computer), but rather is an innovation in computer technology, namely digital image processing, which in this case reflects both an improvement in the functioning of the computer and an improvement in another technology. Taking all the additional claim elements individually, and in combination, the claim as a whole were found to amount to significantly more than the abstract idea of generating a blue noise mask.  Thus the claim recited patent eligible subject matter. The claims here do not recite comparing the blue noise mask to a gray scale image to transform the gray scale image to a binary image array and converting the binary image array into a half-toned image.  Furthermore, contrary to the claims found eligible in in Example 3, the claims of the instant application recite additional elements at  a high-level of generality (i.e., of a server,  taxpayer devices, a GUI, a memory, an access table, a tax document collection data unit, and tax preparer devices, and an automated tax preparation system, such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 
.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120173655 (McEntee)-cited for a system with depending on types of data allow particular users to access particular data through combinations of keys, in particular an accountant may be granted access to tax return data through a combination of keys, managing content and associated metadata.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694